The Commissioner’s determination that the petitioner refused to consent to a chemical test to determine the alcoholic content of his blood after being clearly warned of the consequences of such a refusal is supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180). The conflict between the testimony of the police witnesses and the petitioner presented an issue of cred*775ibility for the Administrative Law Judge to resolve, and where, as here, room for choice exists, a reviewing court may not weigh the evidence or reject the choice made by the agency (see, Matter of Holland v Commissioner of N. Y. State Dept. of Motor Vehicles, 213 AD2d 637; Matter of Liuzzo v State of N. Y. Dept. of Motor Vehicles Appeals Bd., 209 AD2d 618; Matter of Gatto v Adduci, 182 AD2d 760).
The petitioner’s remaining contentions are without merit. Balletta, J. P., Sullivan, Joy and Krausman, JJ., concur.